TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00337-CV


City of Waco, Texas/Ervin Coblentz d/b/a Americalf, Appellants

v.


Texas Commission on Environmental Quality and Ervin Coblentz
d/b/a Americalf/City of Waco, Texas, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. GV103893, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



O R D E R


	Appellee Texas Commission on Environmental Quality (TCEQ) has filed an
unopposed motion to consolidate this appeal and a second appeal currently pending in this Court as
cause 03-04-00336-CV, Pat and Tracey Wilson, Kobie Wood and the John S. Welsh Estate/Ervin
Coblentz d/b/a Americalf v. Texas Commission on Environmental Quality and Ervin Coblentz d/b/a
Americalf/Pat and Tracey Wilson, Kobie Wood and the John S. Welsh Estate.  Although the two
cases retained separate cause numbers in the trial court, they were heard together and a single
judgment disposed of both.  Accordingly, the two appeals involve the same parties, the same
judgment, and the same record.  Because a copy of the reporter's record has already been filed in
cause 03-04-00337-CV, the motion requests that we consolidate cause 03-04-00336-CV into 03-04-00337-CV for all purposes.  We grant the motion and consolidate the appeals.  The appeal will
continue as cause number 03-04-00337-CV, styled City of Waco, Texas; Pat and Tracey Wilson;
Kobie Wood; and the John S. Welsh Estate/Ervin Coblentz d/b/a Americalf v. Texas Commission on
Environmental Quality and Ervin Coblentz d/b/a Americalf/City of Waco, Texas; Pat and Tracey
Wilson; Kobie Wood; and the John S. Welsh Estate.  The clerk's record already filed in 03-04-00336-CV is transferred to 03-04-00337-CV.  A motion for extension of time to set the deadline for all
appellant's briefs in cause 03-03-00337-CV as September 7, 2004, has already been granted by the
Court.
	Because there will be no further filings in cause number 03-04-00336-CV, that appeal 
will be dismissed in a separate memorandum opinion.
	It is ordered August 12, 2004.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Do Not Publish